DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
There are several instances in Applicant’s as-filed specification where the units of measurement are directly adjacent to the value of said unit rather than with a space between the value and the unit itself. For instance, in Applicant’s as-filed specification page 7, there are recitations of “20-45kHz”, “0.25-2.0w/cm2”, and “15N”. It appears that there are more instances of a lack of space between the value and the unit itself but for sake of brevity, not every instance is listed herein.
An appropriate correction for each instance would be to space apart the value and the unit such that the above cited examples would instead read --20-45 kHz--, “0.25-2.0 w/cm2--, and 15 N”. The other instances throughout Applicant’s as-filed specification could be corrected in a similar fashion.
Appropriate correction is required.




Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
As to claim 1: Line 12 on the first page of the claim recites, in part, “15N”, and lines 4-5 of the second page of the claim recite, in part, “50-100N/mm2”, “150-200KPa”, and “0.015-0.030mm”. However, similar to the objection to the specification noted above, a space should be separating the value of the unit from the unit of measurement itself in each instance such that each of the above cited examples recites instead --15 N--, --50-100 N/mm2--, --150-200 KPa--, and --0.015-0.030 mm--, respectively.
Line 17 of the claim recites in part “cubicbottom frame” but it interpreted from context of the claim that this is a typographical mistake and is interpreted as --cubic bottom frame--, which could constitute an appropriate correction to obviate the instant objection.  

As to claim 5: Lines 12, 13, 15, and 24 on the first page of the claim all recite instances of a value of a unit and the unit of measure itself that suffer from the same issue above in claim 1; i.e. a space is required between the value of the unit and the unit of measure itself. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: Lines 19 and 20 of the claim recite in part “the alloy foil is an empty alloy foil” but it is unclear as to what context the instant limitation refers; i.e. does the recitation of “empty” imply that the foil is somehow hollow even though a “foil” is generally considered to be very thin compared to its surface area? Applicant’s as-filed specification, page 8, lines 4-5 recites that “the alloy foil is an empty alloy foil”, page 14, lines 4-5 recites that “As shown in FIG. 7, the alloy foil 2 is an empty alloy foil that is paved with transparent lattice paper”, and page 15, line refers again to “or paving the empty alloy foil with transparent lattice paper”, and accordingly none of the instances of the specification that disclose such an empty alloy foil provide further elucidating information as to how the claimed alloy foil is to be construed to be “empty”.
Because the scope of the claim regarding how the alloy foil is to be construed as “empty” cannot be determined from the disclosure, a proper prior art search on this limitation could not be conducted at this time. The examiner recommends either amending the claim to obviate the rejection for the reasons noted above and/or explaining in remarks how Applicant believes the disclosure already adequately defines the metes and bounds of the claim regarding an “empty” alloy foil.
claims 2-10: Each of said claims depends ultimately from claim 1 and accordingly each inherits the indefiniteness of claim 1 for the reasons indicated above.

For the purpose of expedient examination and in light of the above, any alloy foil that is not disclosed as having material contained within its exterior layers will be construed as being “empty” for the purposes of interpreting the claim as a whole and for prior art search purposes.

As to claim 1: The last 4 lines of the claim on page 1 of the claims recite in part “wherein the alloy foil is printed with lattices suitable for a bottom area of an extraction bottle or paved with a transparent lattice paper having lattices suitable for the bottom area of the extraction bottle” but it is unclear how such lattices are construed to be “suitable”. Applicant’s as-filed specification page 8, lines 5-7 refer to “transparent lattice paper having lattices (e.g. 1cm x 1cm) suitable for bottom area of an extraction bottle or paved with transparent lattice paper having lattices (e.g. 1cm x 1cm) suitable for bottom area of an extraction bottle” and page 9, last paragraph beginning with “2) turning on the ultrasonic extractor” also recites, in part, “directly observing printed lattices suitable for bottom area of extraction bottle or paved transparent lattice paper having lattices suitable for bottom area of the extraction bottle” and thus neither instance provides further elucidation on what is meant by lattices that are “suitable” for use with the bottom area of the extraction bottle.
 

As to claims 2-10: Each of said claims depends ultimately from claim 1 and accordingly each inherits the indefiniteness of claim 1 for the reasons indicated above.

For the purpose of expedient examination and in light of the above, any lattice that is printed upon an alloy foil or an alloy foil with a transparent lattice paper placed upon the alloy foil will be considered to be “suitable” for the purposes of interpreting the claim as a whole and for prior art search purposes.

As to claim 1: The term "small" in claim 1 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant’s as-filed specification page 15, lines 19-20 indicates that when “a small hole greater than 1-5 mm in a one-dimensional direction appears on the alloy foil, it may be judged that this lattice is a broken hole” (it is interpreted from context and grammar that Applicant intended this recitation to indicate that the lattice has a broken hole, rather than is a broken hole itself; the examiner recommends substituting the word --has-- in place of “is” for grammatical purposes in the cited passage). Accordingly, Applicant’s as-filed specification indicates that when such a small hole is less than 1-5 mm in a one-dimensional in size, it may be considered to be “small”. However, because there is no lower limit indicated in the specification, it is unclear what the smallest hole Applicant considers for the claimed alloy foil to still be considered “free of small holes” because even solid materials have gaps when observed in the nanoscopic regime.
Furthermore, because Applicant’s as-filed specification indicates only that the lattice is considered to have a broken hole only when a small hole of greater than 1-5 mm appears on the foil, this also implies that such a small hole may also be larger than 1-5 mm.
As to claims 2-10: Each of said claims depends ultimately from claim 1 and accordingly each inherits the indefiniteness of claim 1 for the reasons indicated above.

Because the as-filed specification does not provide any further elucidation on what is the smallest such hole that can be considered to be a “small hole” in the claimed alloy foil, for the purpose expedient examination, small holes will be considered to be those only falling within the 1-5 mm size range cited in the as-filed specification as noted above.

References Cited but not Relied Upon
Barker et al. US Pat 5,738,691 discloses a method for removing plasticizers using an extraction solvent and ultrasound waves and is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JOHN M ROYSTON/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856